EXHIBIT 10.16

 

DEMAND CONVERTIBLE PROMISSORY NOTE AMENDMENT FOR

RENEWAL OF NOTES, DATED APRIL 28, 2015, JUNE 8, 2015 AND JUNE 13, 2016

 

This DEMAND CONVERTIBLE PROMISSORY NOTE AMENDMENT (the “Amendment”) is made and
entered into on this 19th day of June, 2017 (the “Effective Date”), by and
between Roy Meadows, an individual, with an address of 207 Jasmine Drive,
Longwood, Florida 32779, (the “Holder”), and Lifestyle Medical Network, Inc., a
Nevada corporation, (the “Company”), with an address of 121 South Orange Ave.,
Suite 1500, Orlando Florida 32801, and amends the terms and conditions of those
three (3) DEMAND CONVERTIBLE PROMISSORY NOTES, dated April 28, 2015, June 8,
2015 and June 13, 2016 respectively (collectively, the “Notes” and individually,
a “Note”), by and between the Parties (as hereinafter defined) and henceforth is
a part thereof. (Holder and the Company may be referred to collectively as the
“Parties”, or individually as a “Party”.)

 

A. Terms and Conditions for Renewal of the Notes

 

As of the Effective Date, the Company and Holder hereby agree to the following
changes in terms and conditions of the Notes and the following requirements to
be met by the Company as conditions for the Renewal of each Note per each Note’s
Section 3. As a result of the Parties mutual agreement to the following, and the
Companies compliance with the following, the Parties hereby agree to amend each
Note whereby each Note shall be renewed for an additional 365 days from its
respective Maturity Date, such that:

 

(a) the Note dated April 28, 2015 with a Maturity Date of April 28, 2017 (“April
2015 Note Renewal Date”), following its renewal on its first year anniversary on
April 28, 2016, is hereby renewed to April 28, 2018;

 

(b) the Note dated June 8, 2015 with a Maturity Date of April 28, 2017(“June
2015 Note Renewal Date”), following its renewal on its first year anniversary on
June 8, 2016, is hereby renewed to June 8, 2018;

 

(c) and the Note dated June 13, 2016 with a Maturity Date of June 13, 2017
(“June 2016 Note Renewal Date”), is hereby renewed to June 13, 2018 (The
“Renewals”).

 

1. Renewal Fees and Outstanding Balances of the Notes. The Parties have agreed
that as a condition of the Holder allowing the Renewals, that the Company shall
pay a renewal fee per Note, per each Note’s Section 3, which is 10% of the
outstanding balance of each Note as of its Maturity Date (each a “Renewal Fee”):

 

(a) The outstanding balance of the Note dated April 28, 2015 on its April 2017
Renewal Date, before the addition of the 2017 renewal fee, was $344,960.00
(including accrued and unpaid interest of $36,960.00). Therefore, its Renewal
Fee is $34,496.00, resulting in an outstanding balance on April 28, 2017 of
$379,456.00 per Exhibit A.

 

(b) The outstanding balance of the Note dated June 8, 2015 on its June 2017
Renewal Date, before the addition of the 2017 renewal fee, was $344,422.33
(including accrued and unpaid interest of $36,902.39). Therefore, its Renewal
Fee is $34,442.23, resulting in an outstanding balance on June 8, 2017 of
$378,864.56 per Exhibit B.

 

(c) The outstanding balance of the Note dated June 13, 2016 on its June 2017
Renewal Date, before the addition of the 2017 renewal fee, was $279,781.57
(including accrued and unpaid interest of $29,682.94). Therefore, its Renewal
Fee is $27,978.16, resulting in an outstanding balance on June 13, 2017 of
$307,759.73 per Exhibit C.

 

(d) In connection with the Renewals, the Holder has agreed to allow, and the
Company has accepted, that each Note’s respective Renewal Fee shall be added to
the outstanding balance of each Note as of its Maturity Date, and that said
Renewal Fee per Note shall contiguously accrue interest under the terms and
conditions of the Note until the Note is paid in full, including principal,
interest, fees, and the fulfillment of any and all additional terms and
conditions required under each Note.

 

(e) Each Note until paid in full, including principal, interest, fees, and the
fulfillment of any and all additional terms and conditions under each Note
respectively, shall contiguously accrue interest and fees on an ongoing basis
per its terms and conditions.

 



  

 

 

2. Reaffirmation of Conversion Price. Specific to each of the Notes, the second
last sentence of Section “5. Conversion of Promissory Note.”, item “(a)
Conversion Rights; Conversion Dates; Conversion Price.”, remains amended as
follows: “Any amount so converted will be converted into common stock at a
conversion price of $.10 per share (the ‘Conversion Price’).”

 

3. Reaffirmation of Exercise Price. Specific to each of the Notes, the third
sentence of Section 3 “Renewal.”, item “(c)” of each Note, remains amended as
follows: “The Exercise Price of each such issuance of Warrants shall be the same
as per Section 8, “Equity Bonus of Common Stock Purchase Warrant”, wherein said
Exercise Price is hereby changed to $0.025 per share.

 

4. Renewal Warrant Shares. In addition to the Renewal Fee of each Note, per
Section 3 “Renewal.” of each Note, a Common Stock Purchase Warrant (the “Renewal
Warrant”, or “Warrant”), in form and content including a “cashless” exercise
feature, identical to Exhibit D, shall be issued to the Holder by the Company at
any Exercise Price of $0.025 per share (per “3.” above) in aggregate total of
the sum of the following:

 

(a) For the Renewal of the Note dated April 28, 2015, the quantity of shares
issuable under the Renewal Warrant shall be equal to the Renewal Fee of
$34,496.00 per Exhibit A, divided by the Conversion Price (per Section 3
“Renewal.”, item “(c)”, as amended per item “2.” above) of $.10 per share,
rounded up to the next highest share, or 344,960 shares.

 

(b) For the Renewal of the Note dated June 8, 2015, the quantity of shares
issuable under the Renewal Warrant shall be equal to the Renewal Fee of $34,442,
per Exhibit B, divided by the Conversion Price (per Section 3 “Renewal.”, item
“(c)”, as amended per item “2.” above) of $.10 per share, rounded up to the next
highest share, or 344,422 shares.

 

(c) For the Renewal of the Note dated June 13, 2016, the quantity of shares
issuable under the Renewal Warrant shall be equal to the Renewal Fee of $27,978,
per Exhibit C, divided by the Conversion Price (per Section 3 “Renewal.”, item
“(c)”, as amended per item “2.” above) of $.10 per share, rounded up to the next
highest share, or 279,782 shares.

 

Therefore, the total quantity of shares to be issuable under the single Renewal
Warrant for all three (3) Notes is 969,164 shares of common stock (the “Renewal
Warrant Shares”). The Company had agreed to issue the Renewal Warrant Shares on
the date of May 16, 2017.

 

5. Board of Directors Resolution Authorizing Issuance of Warrant. In addition to
the issuance per “4.” above of the 969,164 Renewal Warrant Shares, the Company
shall provide to the Holder simultaneously with said delivery, a copy of its
Board of Directors resolution authorizing the Warrant issuance.

 

The Parties agree and acknowledge that any default or breach of any of the
preceding terms and conditions of this Amendment, which default or breach is not
cured to the satisfaction of the Holder, in his sole judgment and discretion,
within five (5) business days of said default or breach, for which a notice of
such default or breach by the Holder to the Company shall not be required in
writing to effect such default or breach which may be declared by the Holder
upon the date of its occurrence, shall render this Amendment null and void
immediately as if it were never made. As a result of this Amendment becoming
null and void per the preceding, any outstanding balances of the Notes,
including principal, interest, fees, and other charges per the terms and
conditions of the Notes, shall be declared immediately due and payable.

 

B. General Provisions

 

1. All other terms and conditions specific to each Note, including Section 17.
“Governing Law.”, shall remain in full force and effect and remain unchanged.

 

2. This Amendment may not be changed or modified except by written agreement
signed by both of the Parties.

 

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.

 

HOLDER:   THE COMPANY:       Roy Meadows   Lifestyle Medical Network, Inc. an
individual a Nevada corporation               By: /s/ Roy Meadows   By: /s/
Chris Smith   Roy Meadows     Christopher Smith, CEO

 



 3 

 

 

EXHIBIT A

 

Date 4/29/2015 4/28/2016 4/28/2016 4/28/2016

 

Amount Advanced 250,000.00

Amount Converted

Renewal Fee 28,000.00 3 4,496.00

Balance Outstanding on Date 250,000.00 308,000.00 308,000.00 3 79,456.00

Calculation Date 4/28/2016 4/28/2016 4/28/2017 4/28/2017

Days Outstanding 365 0 365 365

Interest Rate 12.00% 12.00% 12.00% 12.00%

Interest Due as of Calculation Date 30,000.00 - 36,960.00 -

Total Outstanding 280,000.00 308,000.00 344,960.00 3 79,456.00

Lifestyle Medical Networks, Inc. (LMNK)

Roy Meadows Demand Conv Prom Note, 4/28/15

 

EXHIBIT B

 

Date 6/12/2015 6/19/2015 6/8/2016 6/8/2016 6/8/2017

 

Amount Advanced 150,000.00 100,000.00

Amount Converted

Renewal Fee 27,956.36 34,442.23

Balance Outstanding on Date 150,000.00 250,345.21 307,519.94 307,519.94
378,864.56

Calculation Date 6/19/2015 6/8/2016 6/8/2016 6/8/2017 6/8/2017

Days Outstanding 7 355 0 365 0

Interest Rate 12.00% 12.00% 12.00% 12.00% 12.00%

Interest Due as of Calculation

Date 345.21 29,218.37 - 36,902.39 -

Total Outstanding 150,345.21 279,563.58 307,519.94 344,422.33 378,864.56

Lifestyle Medical Networks, Inc. (LMNK)

Roy Meadows Demand Conv Prom Note, 6/8/2015

 

EXHIBIT C

 

Date 6/14/2016 6/17/2016 6/13/2017

 

Amount Advanced 100,000.00 150,000.00

Amount Converted

Renewal Fee 27,978.16

Balance Outstanding on Date 100,000.00 250,098.63 307,759.73

Calculation Date 6/17/2016 6/13/2017 6/13/2017

Days Outstanding 3 361 0

Interest Rate 12.00% 12.00% 12.00%

Interest Due as of Calculation Date 98.63 29,682.94 -

Total Outstanding 100,098.63 279,781.57 307,759.73

Lifestyle Medical Networks, Inc. (LMNK)

Roy Meadows Demand Conv Prom Note, 6/13/16

 



 4 

 

 

EXHIBIT D

 

Warrant No. ______

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

COMMON STOCK PURCHASE WARRANT

LIFESTYLE MEDICAL NETWORK, INC.

(Incorporated under the laws of the State of Nevada)

 

This “Common Stock Purchase Warrant”, (“Warrant”), effective May 16, 2017,
entitles Roy Meadows, an individual, residing at 207 Jasmine Lane, Longwood,
Florida 32779, or his successors or assigns, (the “Holder”), for value received,
subject to the terms and conditions set forth herein, to purchase from Lifestyle
Medical Network, Inc., a Nevada corporation (the “Company”), its successors or
assigns, in whole or in part, nine hundred and sixty-nine thousand, one hundred
and sixty-four (969,164) shares of common stock of the Company (the “Common
Stock”), which shall be fully paid and nonassessable securities of the Company
(the “Warrant Securities”), upon payment of an exercise price per share of
Common Stock by the Holder, or his successors or assigns, of $0.025 per share,
and in accordance to the other terms and conditions herein.

 

1. Exercisability. In accordance with federal and state securities laws and
regulation, this Warrant may be exercised in whole or in part, beginning on the
date which is the earlier of (a) six (6) months from the Company being in
compliance with the requirements of being a Reporting Company (as defined as an
issuer with a class of securities registered under Section 12 or subject to
Section 15(d) of the Securities Exchange Act of 1934, as amended, the “Exchange
Act”, which is subject to the periodic and current reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act and is thereinafter referred
to as a SEC “Reporting Company”), or (b) one (1) year from the date hereof if
the Company is no longer, or a delinquent Reporting Company, and up to the date
which is five (5) years from the date hereof (the “Exercise Period”), or through
May 16, 2022, by presentation and surrender hereof to the Company of a notice of
election to purchase duly executed and accompanied by payment by check or wire
transfer of the Exercise Price for such shares to the Company at the Company’s
offices, or exercised in accordance with Section 6 (“Cashless Exercise”) below.
Notwithstanding the above, the Holder may not exercise this Warrant if, at the
time of such exercise, the amount of common stock issued upon exercise, when
added to other shares of Company common stock owned by the Holder or which can
be acquired by Holder upon exercise or conversion of any other instrument, would
cause the Holder to own more than four and ninety-nine-tenths percent (4.99%) of
the Company’s outstanding common stock (the “Ownership Limitation”) if the
Company is a Reporting Company. Such Ownership Limitation shall be increased to
nine and ninety-nine-tenths percent (9.99%) of the Company’s outstanding common
stock should the Company file with the SEC to cease to be a Reporting Company.

 



 5 

 

 

2. Manner of Exercise. In case of the purchase of less than all the Warrant
Securities, at the request of the Holder the Company shall cancel this Warrant
upon the surrender hereof and shall execute and deliver a new warrant of like
tenor for the balance of the Warrant Securities. Upon the exercise of this
Warrant, the issuance of certificates for securities, properties or rights
underlying this Warrant shall be made forthwith without charge to the Holder
including, without limitation, any tax that may be payable in respect of the
issuance thereof; provided, however, that the Company shall not be required to
pay any tax in respect of income or capital gain of the Holder.

 

The Company shall cause the Warrant Securities to be delivered to the Holder
within five (5) business days of any Exercise by the Holder (the “Issuance”),
together with a Board of Directors resolution of the Company, and an attorney’s
opinion letter, provided at the sole expense of the Company, addressed to the
Company’s transfer agent, verifying the validity of the Issuance to the Holder.

 

If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.

 

3. Adjustment in Number of Shares.

(a) Adjustment for Reclassifications. In case at any time or from time to time
after the issue date the holders of the Common Stock of the Company (or any
shares of stock or other securities at the time receivable upon the exercise of
this Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefore, other or additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares or similar corporate rearrangement (exclusive of any stock
dividend of its or any subsidiary’s capital stock), then and in each such case
the Holder of this Warrant, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of Common
Stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period. In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.

(b) Adjustment for Reorganization, Consolidat ion, Merger In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property of any successor of the Company as the result of any reorganization,
consolidation or merger, receivable upon the exercise of this Warrant after
consummation of any reorganization, consolidation of merger.

 



 6 

 

 

4. No Requirement to Exercise. Nothing contained in this Warrant shall be
construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.

 

5. No Stockholder Rights. Unless and until this Warrant is exercised, this
Warrant shall not entitle the Holder hereof to any voting rights or other rights
as a stockholder of the Company, or to any other rights whatsoever except the
rights herein expressed, and, no dividends shall be payable or accrue in respect
of this Warrant.

 

6. Cashless Exercise. In lieu of delivering the Exercise Price in Cash, Holder,
at his option, may instruct the Company to retain, in payment of the Exercise
Price, a number of the shares of Common Stock (the “Payment Shares”) equal to
the quotient of the aggregate Exercise Price of the Warrants then being
exercised divided by the Market Price of such Payment Shares as of the date of
exercise, and to deduct the number of Payment Shares from the shares of Common
Stock to be delivered to such holder. For purposes of this Warrant, Market Price
shall mean the closing bid price of the Company’s common stock on the trading
day immediately before the exercise date. Notwithstanding the above, this
Section 6 shall only be applicable provided that the Company is trading on a
recognized exchange on the date of exercise. For purposes of Rule 144 and
sub-section (d)(3)(ii) thereof, it is intended, understood and acknowledged that
the Common Stock issued upon Exercise of this Warrant in a Cashless Exercise
transaction shall be deemed to have been acquired at the time this Warrant was
issued. Moreover, it is intended, understood and acknowledged that the holding
period for the Common Stock issued upon Exercise of this Warrant in a Cashless
Exercise transaction shall be deemed to have commenced on the date this Warrant
was issued.

 

7. Exchange. This Warrant is exchangeable upon the surrender hereof by the
Holder to the Company for a new warrant of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender. Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and, in
case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it and reimbursement to the company of all reasonable expenses
incidental thereto, and upon surrender and cancellation hereof, if mutilated,
the Company will make and deliver a new warrant of like tenor and amount, in
lieu hereof.

 

8. Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of securities upon the exercise of
this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
fractional interests. All fractional interests shall be eliminated by rounding
any fraction up to the nearest whole number of securities, properties or rights
receivable upon exercise of this Warrant.

 

9. Reservation of Securities. The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock or other securities,
solely for the purpose of issuance upon the exercise of this Warrant, such
number of shares of Common Stock or other securities, properties or rights as
shall be issuable upon the exercise hereof. The Company covenants and agrees
that, upon exercise of this Warrant and payment of the Principal Value, all
shares of Common Stock and other securities issuable upon such exercise shall be
duly and validly issued, fully paid, non-assessable and not subject to the
preemptive rights of any stockholder.

 



 7 

 

 

10. Notices to Holder. If at any time prior to the expiration of this Warrant or
its exercise, any of the following events shall occur:

 

(a) The Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

(b) The Company shall offer to all the holders of a class of its securities any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option or
warrant to subscribe therefor; or

 

(c) A dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed, then, in
any one or more said events, the Company shall give written notice of such event
to the Holder at least fifteen (15) days prior to the date fixed as a record
date or the date of closing the transfer books for the determination of the
stockholder entitled to such dividend, distribution, convertible or exchangeable
securities or subscription rights, or entitled to vote on such proposed
dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of closing the transfer books, as the case may be.

 

11. Transferability. This Warrant may be transferred or assigned by the Holder
without notice or approval by the Company.

 

12 . Informational Requirements. The Company will transmit to t h e Holder such
information, documents and reports as are generally distributed to stockholders
of the Company concurrently with the distribution thereof to such stockholders.

 

13. Notice. Notices to be given to the Company or the Holder shall be deemed to
have been sufficiently given if delivered personally or sent by overnight
courier or messenger, or by facsimile transmission, to the last known address
for each party.

 

14. Consent to Jurisdiction and Service. The Company consents to the
jurisdiction of any court of the State of Florida or Nevada, and of any federal
court located in Florida or Nevada, in any action or proceeding arising out of
or in connection with this Warrant, wherein said court shall apply Nevada law.
The Company waives personal service of any summons, complaint or other process
in connection with any such action or proceeding and agrees that service thereof
may be made, by certified mail directed to the Company at the location provided
in Section 13 hereof, or, in the alternative, in any other form or manner
permitted by law.

 

15. Successors. All the covenants and provisions of this Warrant shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective legal representatives, successors and assigns.

 

16. Attorneys Fees. In the event the holder hereof shall refer this Warrant to
an attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting collection hereunder, including
reasonable attorney's fees, whether or not suit is instituted.

 

17. Governing Law. THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
UNDER THE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE RULES
GOVERNING CONFLICTS OF LAW.

 

18. Consent to Jurisdiction and Service of Process. The Company consents to the
jurisdiction of the courts of the State of Florida and of any state and federal
court located in the County of Seminole, Florida.

 



 8 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its Officer whose name appears below and to be delivered in
Orlando, Florida on this 16th day of May, 2017.

 

LIFESTYLE MEDICAL NETWORK, INC.   A Nevada corporation         By:      
Christopher Smith, CEO         Acknowledged:         By:       Roy Meadows  

 



 9 

 



 

NOTICE OF EXERCISE

 

TO: LIFESTYLE MEDICAL NETWORK, INC.

 

(1) The undersigned hereby elects to purchase ____________ shares of the Common
stock of Lifestyle Medical Network, Inc., a Nevada corporation, (the “Company”),
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any;
or

 

The undersigned hereby elects to purchase ________ shares of the common stock of
the Company pursuant to the terms of the cashless exercise provisions set forth
in Section 6 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of the
Company’s common stock in the name of the undersigned or in such other name as
is specified below:

 

(Name) ____________________________________________________

(Address)___________________________________________________

(Date) (Signature)

(Print name) _________________________________________________

 

 

10

 



 